Riddick, J. (after stating the facts.) The agreed statement of facts shows that the land claimed by Wilson as a homestead is “in the incorporated town of Brinkley." It was thus situated at the time he established his homestead upon it, the limits of the town having been extended so as to include this land a year or two before it was purchased by him. Our constitution provides that “the homestead in any city, town or village * * * * shall consist of not exceeding one acre of land, * * * provided the same shall not exceed in value the sum of two thousand five hundred dollars,” etc. Sec. 5, art. 9, Const. 1874. The right of one who establishes his home in a city or town of this state to claim such homestead as exempt from execution depends upon this section of our constitution, and, as it provides that such homestead shall not exceed one acre of land, he cannot lawfully claim a greater amount. There are decisions in other states which seem to support the ruling made by the learned circuit judge in this case, but they were made under statutes not exactly synonymous with our law. Although homestead laws should receive a liberal construction, to effect the beneficent purposes for which they are intended, yet the courts should not override the plain letter of the law. Under the facts of this case, we think that appellee is entitled to a homestead limited in extent to one acre of land. We do not hold that the fact that one dwells within the limits of a municipal corporation will in all cases prevent him from holding as exempt a homestead of more than one acre. A case may be supposed where the corporate limits of a town or city have been extended beyond the actual extent of such urban community, so as to include territory altogether rural. On the other hand, there may be towns that have overgrown their corporate limits, so that one may dwell within the town, and still be outside the corporate limits. In such cases it may be that the courts would look to the facts to determine whether the homestead claimed was located in town or country, and not be altogether controlled by the corporate limits. But we are not called on to determine that question here, for the agreed statement of facts says that the homestead of Wilson is in the town of Brinkley, and there is nothing to show to the contrary. The fact that a homestead had not been divided into lots, and is used for farm purposes only, may be considered by the court in determining whether it is within a town, within the meaning of the constitution; but, when once determined that it is located in a city, town or village, then the fact that it has not been divided into lots can be of no effect. The homestead in this case is of small value, and there may be some inequality in the law; but, if so, this defect cannot be remedied by the.courts. The judgment is reversed, and the cause remanded for further proceedings.